DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments, filed on 09/07/2022, have been received and made of record. In response to the most recent Office Action, dated 06/07/2022, claims 1 and 11 have been amended, and claims 8 and 18 have been cancelled.

Response to Arguments
Applicant' s Amendments, filed on 09/07/2022, have been entered and fully considered. In light of the amendments, the Applicant has presented a set of arguments pointing out their rational of how the prior art references made of record in the most recent Office Action do not teach the currently recited claim limitations. Applicant's arguments have been fully considered but they are not persuasive.
The Applicant argues that the combination of Sarlioglu (US 2004/0108726) in view of Gieras (US 2016/0365814) does not teach the claim limitations currently recited in claims 1 and 11. The Applicant specifically argues that Sarlioglu does not teach the structural elements of claim 1. There are two main points made by the Applicant against the teachings of Sarlioglu and those points have been reproduced below and responded to individually for purposes of clarity. The following is the first point of the argument presented by the Applicant which can also be found on page 9 of the submitted remarks.
More specifically, Sarlioglu is asserted to teach the structural elements of Claim 1 while Gieras is asserted to cure the deficiencies of Sarlioglu with regard to the concept of control of the output frequency of a generator. 
Sarlioglu is directed to providing single-phase excitation to a start exciter in a starter/generator. The exciter field winding 34 of Sarlioglu serves a similar function to the exciter field 125 of the claimed invention and the rotating diode bridge rectifier 28 of Sarlioglu serves a similar function to the rotating rectifier 120 of the claimed invention. There is no inductor in Sarlioglu that serves the function of the trim coil 135 in the claimed invention. Nonetheless, the exciter regulator 32 of Sarlioglu, which is a DC-DC converter (per paragraph [0024]), is asserted to teach the claimed nonlinear power supply and the exciter field winding 34 of Sarlioglu is asserted to teach the claimed trim coil (page 4 of the Office Action). 
The Examiner respectfully disagrees with the assertion presented by the Applicant. In response to applicant's argument that the reference is showing other certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., the exciter field and the rotating rectifier) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Also the Examiner would like to point out that the mapping of elements is based on the claim and if the element meets the same structure and is performing the same function as presented in the claim. Applicant’s trim coil (Fig. 2 220) is charged up by a non-linear power supply similar to how Sarlioglu’s exciter winding (Fig. 1 34) is charged up by a DC/DC converter. If the prior art structure is similar and is capable of performing the intended use, then it meets the claim. 
The following is the second point made by the Applicant which can also be found on page 9 of the submitter remarks.
However, the DC-DC converter (exciter regulator 32) of Sarlioglu is a typical DC-DC converter that outputs a voltage to the exciter field winding 34 (paragraph [0027]). The exciter field winding 34 impacts a voltage level of the generator output. On the other hand, as claimed, "the nonlinear power supply includes a switching regulator," which is not a typical DC-DC converter, such that "an output current of the nonlinear power supply directly drives a trim coil to control an output frequency of the generator." As shown in FIG. 2, for example, a varying DC voltage 240 is converted by the nonlinear power supply 210 into an output 222 that is a direct current 152 that drives the trim coil 220. This trim coil 220 is an additional component, not found in Sarlioglu, that controls frequency of the generator output.
The Examiner respectfully disagrees with Applicant’s assertion due to a couple of reasons. First off the Examiner would like to point out a few passages from the Applicant’s Disclosure. Paragraph 0034 “The nonlinear power supply 210 is an electronic power supply with a switching regulator to convert electrical power”; Paragraph 0035 “the nonlinear power supply 210 generates a voltage, which drives current through the trim coil 220”; and Paragraph 0035 “At block 330, this frequency is provided as the feedback 260 to the nonlinear power supply 210 of the trim head drive 201. At block 340, an output voltage is varied (by the nonlinear power supply 210 of the trim head drive 201) both positive and negative to either sink or source trim head current to control generator output frequency”. Each of these passages points out that the switching regulator the Applicant is claiming is a regulator that varies the voltage (and current due to Ohm’s Law of V=IR) which thus varies the current in the trim coil which in turn varies the frequency of the generator. The Applicant in their argument above stated that the reason why the claimed switching regulator is not a typical DC/DC converter, as the one seen in Sarlioglu, is because it outputs a current that drives a trim coil to control an output frequency. However, the Examiner would like to point out that the DC/DC converter in Sarlioglu is doing the same operation as the switching regulator in the Applicant’s disclosure. Figure 1 of Sarlioglu teaches a non-linear power supply that comprises a power source (18+20) that outputs a direct current voltage to an exiter regulator (32) which is a DC-DC converter. Paragraph 0027 of Sarlioglu recites, inter alia, “converted to a rectified DC voltage. The rectified DC voltage is then provided to the exciter regulator 32, which is preferably a DC to DC regulator or converter and regulates the voltage of the rectified DC voltage. The regulated DC voltage is provided to the exciter field winding 34”. As can be seen by that passage Component 32 receives a DC voltage, regulates that DC voltage and outputs the DC voltage (which also includes direct current because of Ohm’s Law of V=IR) to drive the winding, Component 34, to charge up and control the generator. This operation is that same operation of the switching regulator that the Applicant is claiming to be different which by operation seems to be the same. The output of the generator in Sarlioglu has a frequency inherently the only teaching that is lacking from Sarlioglu is sensing a frequency value and controlling that value through the current build up. In regards to the frequency control that the Applicant claims is being done by the switching regulator, it would be incorrect to claim that the switching regulator is solely responsible for the frequency control. Rather the element that is providing the frequency control is the controller 110 in Applicant’s disclosure. The controller comprises a frequency sense element that controls the switching regulator in a manner to control the frequency through the switching regulator. Therefore as the Examiner pointed out in the previous Office Action it would have been obvious to one of ordinary skill in the art to add a control parameter of frequency feedback and control similar to the one that Gieras suggests and this would lead to the same type of switching regulator the Applicant is claiming. The benefit of the combination is that it would allow the converter to maintain the main output power signal at a desired frequency thus enhancing the efficiency of the system while maintaining a system that can be provided to various loads. 
The Examiner would also like to point out that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Applicant argues that the switching regulator definition is different from a typical DC-DC converter but the Examiner would like to point out that it is well known in the art that a DC-DC converter is a type of switching regulator and not the other way around. Switching regulator is a very broad type of regulation device that has to be further defined as being linear or non-linear and DC-DC converters are a type of non-linear switching regulators. For example, Yeon (US 2015/0171743) in their discussion of related art in Paragraph 0005 point this very distinction out. Yeon is simply being referenced to point out to the Applicant that it is sufficient for the DC-DC converter of Sarlioglu to be pointed to in regards to teaching the switching regulator as recited in the claims. 
The Applicant in the remainder of their remarks points out that Gieras does not cure the deficiencies of Sarlioglu and that the points raised in regards to claim 1 can also be applied to the other independent claim, claim 11. Based on the response provided the Examiner believes that Sarlioglu still teaches the structural limitations of claim 1 and therefore the argument in regards to Gieras is no longer relevant. Also the rebuttal provided by the Examiner above can also be applied to claim 11. The Examiner believes that all arguments have been addressed and therefore a modified rejection in light of the amendments has been presented below. 

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
Claim 1, line 4, “drives a trim coil” should be changed to “drives the trim coil”. 
Claim 11, line 10, “the output positively” should be changed to “the output current positively”.
Appropriate correction is required.

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarlioglu (US 2004/0108726) in view of Gieras (US 2016/0365814).
Regarding claim 1, Sarlioglu teaches a trim head drive (Figure 1 Components 18+20+32+34+26) comprising: a nonlinear power supply (Figure 1 Components 18+20+32) comprising an output and a return (Figure 1 Component 32 has a return and output) connected to a trim coil (Figure 1 Component 34) of a generator (Figure 1 Component 14), wherein an output current of the nonlinear power supply directly drives a trim coil to control an output frequency of the generator (Paragraphs 0026-0027 highlight the operation of how the output of Component 32 controls the current output of the excited field winding Component 34 which in turn generates a voltage that has a frequency used by the generator; Component 32 outputs a voltage to charge Component 34 but Ohm’s Law of V=IR dictates a current is also present to charge Component 34 and that current is direct current), wherein the nonlinear power supply includes a switching regulator (Figure 1 Component 32) that control the output current/voltage sources to the trim coil (Paragraph 0027 “The rectified DC voltage is then provided to the exciter regulator 32, which is preferably a DC to DC regulator or converter and regulates the voltage of the rectified DC voltage. The regulated DC voltage is provided to the exciter field winding 34”).
Sarlioglu does not teach wherein the nonlinear power supply varies the output positively and negatively to either sink or source a trim head current to control an output frequency of the generator. 
Gieras teaches a trim head drive device (Figure 1 Component 106+108+114), comprising: a nonlinear power supply (Figure 1 Component 106) comprising an output and a return connected to a trim coil (Figure 1 Component 114) of a generator (Figure 1 Component 102), wherein the nonlinear power supply varies the output positively and negatively to either sink or source a trim head current to control an output frequency of the generator (Paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sarlioglu to incorporate a feedback control scheme based on frequency control as taught by Gieras. The benefit of this design is that it allows the converter to maintain the main output power signal at a desired frequency thus enhancing the efficiency of the system while maintaining a system that can be provided to various loads.  
Regarding claim 2, Sarlioglu and Gieras teach all the limitations of claim 1. Sarlioglu further teaches wherein the trim head drive comprises a direct current voltage (Paragraph 0027 “The power provided from the PMG armature windings 18 is rectified by the PMG diode bridge rectifier 20 and converted to a rectified DC voltage. The rectified DC voltage is then provided to the exciter regulator 32, which is preferably a DC to DC regulator or converter and regulates the voltage of the rectified DC voltage. The regulated DC voltage is provided to the exciter field winding 34 via a set of contacts 30”).

Regarding claim 3, Sarlioglu and Gieras teach all the limitations of claim 1. Sarlioglu does not teach wherein the trim head drive receives a feedback from a system frequency sense of the generator.
Gieras teaches a trim head drive device (Figure 1 Component 106+108+114), comprising: a nonlinear power supply (Figure 1 Component 106) comprising an output and a return connected to a trim coil (Figure 1 Component 114) of a generator (Figure 1 Component 102), wherein the nonlinear power supply varies the output positively and negatively to either sink or source a trim head current to control an output frequency of the generator (Paragraph 0015), wherein the trim head drive receives a feedback from a system frequency sense of the generator (Paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sarlioglu to incorporate a feedback control scheme based on frequency control as taught by Gieras. The benefit of this design is that it allows the converter to maintain the main output power signal at a desired frequency thus enhancing the efficiency of the system while maintaining a system that can be provided to various loads.  

Regarding claim 4, Sarlioglu and Gieras teach all the limitations of claim 3. Sarlioglu does not teach wherein the nonlinear power supply receives the feedback from the system frequency sense.
Gieras teaches a trim head drive device (Figure 1 Component 106+108+114), comprising: a nonlinear power supply (Figure 1 Component 106) comprising an output and a return connected to a trim coil (Figure 1 Component 114) of a generator (Figure 1 Component 102), wherein the nonlinear power supply varies the output positively and negatively to either sink or source a trim head current to control an output frequency of the generator (Paragraph 0015), wherein the nonlinear power supply receives the feedback from the system frequency sense (Paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sarlioglu to incorporate a feedback control scheme based on frequency control as taught by Gieras. The benefit of this design is that it allows the converter to maintain the main output power signal at a desired frequency thus enhancing the efficiency of the system while maintaining a system that can be provided to various loads.  

Regarding claim 5, Sarlioglu and Gieras teach all the limitations of claim 3. Sarlioglu does not teach wherein the output of the nonlinear power supply is varied based on the feedback received from the system frequency sense.
Gieras teaches a trim head drive device (Figure 1 Component 106+108+114), comprising: a nonlinear power supply (Figure 1 Component 106) comprising an output and a return connected to a trim coil (Figure 1 Component 114) of a generator (Figure 1 Component 102), wherein the nonlinear power supply varies the output positively and negatively to either sink or source a trim head current to control an output frequency of the generator (Paragraph 0015), wherein the output of the nonlinear power supply is varied based on the feedback received from the system frequency sense (Paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sarlioglu to incorporate a feedback control scheme based on frequency control as taught by Gieras. The benefit of this design is that it allows the converter to maintain the main output power signal at a desired frequency thus enhancing the efficiency of the system while maintaining a system that can be provided to various loads.  

Regarding claim 6, Sarlioglu and Gieras teach all the limitations of claim 1. Sarlioglu further teaches wherein the nonlinear power supply (Figure 1 Components 18+20+32) comprises an electronic power supply (Figure 1 Components 20+18) with a switching regulator (Figure 1 Component 32) to convert electrical power (Paragraph 0027 “The power provided from the PMG armature windings 18 is rectified by the PMG diode bridge rectifier 20 and converted to a rectified DC voltage. The rectified DC voltage is then provided to the exciter regulator 32, which is preferably a DC to DC regulator or converter”).

Regarding claim 7, Sarlioglu and Gieras teach all the limitations of claim 1. Sarlioglu further teaches wherein the nonlinear power supply (Figure 1 Components 18+20+32) continually switches between low-dissipation, full-on, and full-off states minimizing power loss (Figure 1 Component 32 is a switching DC-DC converter as pointed out by Paragraph 0027; A switching DC-DC converter is known to have a mode where power is provided and then a switching period where power is not provided which is an on/off sequence and the on sequence can be seen as the full on and the off sequence can be seen as the low-dissipation mode; Paragraph 0028 highlight that a motoring mode can be connected by disconnecting the connectors 30 from Component 32 thus showing a full off mode).

Regarding claim 9, Sarlioglu and Gieras teach all the limitations of claim 1. Sarlioglu further teaches wherein a controller comprises the trim head drive (Figure 1 Components 18+20+32+34+36 can collectively be seen as a controller thus comprising the trim head drive), and the controller drives the generator (Figure 1 Components 18+20+32+34+36 drive the respective generator based on motoring or generating operations).

Regarding claim 10, Sarlioglu and Gieras teach all the limitations of claim 9. Sarlioglu further teaches wherein a generator system comprises the controller and the generator (Figure 1 as a whole).

Regarding claim 11, Sarlioglu teaches a method (Figure 1) comprising: generating, by a nonlinear power supply (Figure 1 Components 18+20+32) of a trim head drive (Figure 1 Components 18+20+32+34+26), that includes a switching regulator (Figure 1 Component 32) and an output and a return that are connected to a trim coil (Figure 1 Component 34; Component 32 has an output and a return coupled to Component 34), an output current to drive the trim coil via the output, wherein the nonlinear power supply controls the output current (Paragraph 0027 “The rectified DC voltage is then provided to the exciter regulator 32, which is preferably a DC to DC regulator or converter and regulates the voltage of the rectified DC voltage. The regulated DC voltage is provided to the exciter field winding 34”; Paragraphs 0026-0027 highlight the operation of how the output of Component 32 controls the current output of the excited field winding Component 34 which in turn generates a voltage that has a frequency used by the generator; Component 32 outputs a voltage to charge Component 34 but Ohm’s Law of V=IR dictates a current is also present to charge Component 34 and that current is direct current).
Sarlioglu does not teach receiving, by the trim head drive, a frequency from and sensed by a frequency sense of the generator, wherein the nonlinear power supply varies the output positively and negatively to either sink or source a trim head current to control an output frequency of the generator.
Gieras teaches a trim head drive device (Figure 1 Component 106+108+114), comprising: a nonlinear power supply (Figure 1 Component 106) comprising an output and a return connected to a trim coil (Figure 1 Component 114) of a generator (Figure 1 Component 102); wherein the trim head drive receives a frequency from and sensed by a frequency sense of the generator (Paragraph 0015); and wherein the nonlinear power supply varies the output positively and negatively to either sink or source a trim head current to control an output frequency of the generator (Paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sarlioglu to incorporate a feedback control scheme based on frequency control as taught by Gieras. The benefit of this design is that it allows the converter to maintain the main output power signal at a desired frequency thus enhancing the efficiency of the system while maintaining a system that can be provided to various loads.  

Regarding claim 12, Sarlioglu and Gieras teach all the limitations of claim 11. Sarlioglu further teaches wherein the trim head drive comprises a direct current voltage (Paragraph 0027 “The power provided from the PMG armature windings 18 is rectified by the PMG diode bridge rectifier 20 and converted to a rectified DC voltage. The rectified DC voltage is then provided to the exciter regulator 32, which is preferably a DC to DC regulator or converter and regulates the voltage of the rectified DC voltage. The regulated DC voltage is provided to the exciter field winding 34 via a set of contacts 30”).

Regarding claim 13, Sarlioglu and Gieras teach all the limitations of claim 11. Sarlioglu further does not teach wherein the trim head drive receives a feedback from a system frequency sense of the generator.
Gieras teaches a trim head drive device (Figure 1 Component 106+108+114), comprising: a nonlinear power supply (Figure 1 Component 106) comprising an output and a return connected to a trim coil (Figure 1 Component 114) of a generator (Figure 1 Component 102), wherein the nonlinear power supply varies the output positively and negatively to either sink or source a trim head current to control an output frequency of the generator (Paragraph 0015), wherein the trim head drive receives a feedback from a system frequency sense of the generator (Paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sarlioglu to incorporate a feedback control scheme based on frequency control as taught by Gieras. The benefit of this design is that it allows the converter to maintain the main output power signal at a desired frequency thus enhancing the efficiency of the system while maintaining a system that can be provided to various loads.  

Regarding claim 14, Sarlioglu and Gieras teach all the limitations of claim 13. Sarlioglu does not teach wherein the nonlinear power supply receives the feedback from the system frequency sense.
Gieras teaches a trim head drive device (Figure 1 Component 106+108+114), comprising: a nonlinear power supply (Figure 1 Component 106) comprising an output and a return connected to a trim coil (Figure 1 Component 114) of a generator (Figure 1 Component 102), wherein the nonlinear power supply varies the output positively and negatively to either sink or source a trim head current to control an output frequency of the generator (Paragraph 0015), wherein the nonlinear power supply receives the feedback from the system frequency sense (Paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sarlioglu to incorporate a feedback control scheme based on frequency control as taught by Gieras. The benefit of this design is that it allows the converter to maintain the main output power signal at a desired frequency thus enhancing the efficiency of the system while maintaining a system that can be provided to various loads.  

Regarding claim 15, Sarlioglu and Gieras teach all the limitations of claim 13. Sarlioglu does not teach wherein the output of the nonlinear power supply is varied based on the feedback received from the system frequency sense.
Gieras teaches a trim head drive device (Figure 1 Component 106+108+114), comprising: a nonlinear power supply (Figure 1 Component 106) comprising an output and a return connected to a trim coil (Figure 1 Component 114) of a generator (Figure 1 Component 102), wherein the nonlinear power supply varies the output positively and negatively to either sink or source a trim head current to control an output frequency of the generator (Paragraph 0015), wherein the output of the nonlinear power supply is varied based on the feedback received from the system frequency sense (Paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sarlioglu to incorporate a feedback control scheme based on frequency control as taught by Gieras. The benefit of this design is that it allows the converter to maintain the main output power signal at a desired frequency thus enhancing the efficiency of the system while maintaining a system that can be provided to various loads.  

Regarding claim 16, Sarlioglu and Gieras teach all the limitations of claim 11. Sarlioglu further teaches wherein the nonlinear power supply (Figure 1 Components 18+20+32) comprises an electronic power supply (Figure 1 Components 20+18) with a switching regulator (Figure 1 Component 32) to convert electrical power (Paragraph 0027 “The power provided from the PMG armature windings 18 is rectified by the PMG diode bridge rectifier 20 and converted to a rectified DC voltage. The rectified DC voltage is then provided to the exciter regulator 32, which is preferably a DC to DC regulator or converter”).

Regarding claim 17, Sarlioglu and Gieras teach all the limitations of claim 11. Sarlioglu further teaches wherein the nonlinear power supply (Figure 1 Components 18+20+32) continually switches between low-dissipation, full-on, and full-off states minimizing power loss (Figure 1 Component 32 is a switching DC-DC converter as pointed out by Paragraph 0027; A switching DC-DC converter is known to have a mode where power is provided and then a switching period where power is not provided which is an on/off sequence and the on sequence can be seen as the full on and the off sequence can be seen as the low-dissipation mode; Paragraph 0028 highlight that a motoring mode can be connected by disconnecting the connectors 30 from Component 32 thus showing a full off mode).

Regarding claim 20, Sarlioglu and Gieras teach all the limitations of claim 19. Sarlioglu further teaches wherein a generator system comprises the controller and the generator (Figure 1 as a whole).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao (US 2015/0244303) teaches a trim head drive circuit in Figures 2 and 3, however, teaches using an AC voltage value to charge the trim coil. 
Yeon (US 2015/0171743) teaches a DC/DC converter with a switching regulator and a linear regulator. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        





	/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839